IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


THEODORE W. SCHELL, SR.,                       : No. 15 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DELAWARE COUNTY COURT OF                       :
COMMON PLEAS,                                  :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

and the “Application for Leave of the Court to File Post-Submission Evidence” are

DENIED.